Citation Nr: 1429432	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purposes of receiving Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.  

2.  Entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  The Veteran died in July 1996.  The appellant seeks recognition as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 decisions by the VA Regional Office (RO) in Wilmington, Delaware.  

Historically, a December 2010 rating decision granted entitlement to service connection for the cause of the Veteran's death and denied entitlement to accrued benefits.  In the January 2011 administrative decision, it was determined that the appellant was not the Veteran's surviving spouse for VA purposes and the appellant was not entitled to receive VA DIC benefits.      

In April 2014, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appellant raised the issue of entitlement to death pension.  See VA Form 21-534.  The issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue is REFERRED to the AOJ for appropriate action.

The issue of entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1973.

2.  The Veteran died in July 1996.  Prior to his death, the appellant and the Veteran separated, but did not divorce.  The appellant did not remarry or hold herself out to the public as the spouse of another person.

3.  The evidence is in equipoise as to whether the separation resulted from misconduct on the part of the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purposes of receiving VA DIC benefits are met.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the decision below, the Board has recognized the appellant as the Veteran's surviving spouse, which is a full grant of the benefit sought.  As such, discussion of compliance with VA's duties to notify and assist is not required.  

The appellant seeks recognition as the surviving spouse of the Veteran.    

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2013).  A surviving spouse for VA purposes must meet the requirements of 38 C.F.R. § 3.1(j) (2013) and be the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2013).

Continuous cohabitation is generally required, with two exceptions: (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id. at 112.

A marriage license shows that the Veteran and the appellant were married in January 1973.  The appellant stated that she separated from the Veteran in approximately 1986.  There is no indication that they ever divorced.  There is no evidence suggesting that the appellant remarried or, since the death of the Veteran, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Therefore, the Board finds that the appellant was the Veteran's spouse at the time that he died.  38 C.F.R. §§ 3.1(j); 3.50(b).

The remaining question for purposes of determining whether the appellant is entitled to recognition as the Veteran's surviving spouse is whether the continuous cohabitation requirement has been met.  38 C.F.R. §§ 3.50, 3.53.  In this case, the Board finds that the continuous cohabitation requirement has been met as the separation was due to the misconduct of the Veteran without fault of the appellant.

As discussed above, the appellant and the Veteran were separated and lived apart beginning in 1986.  In several statements, the appellant reported that they separated due to his drug abuse as well as physical and verbal abuse.  See January 2011 VA Form 9.  

VA medical treatment records and the Veteran's own statements reflect that he abused drugs, to include heroin, from 1967 until the 1990s.  The evidence also shows treatment for psychiatric ailments beginning in 1988.  The Veteran was service-connected for PTSD, effective September 1989.  The Veteran reported that he suffered from PTSD symptoms since he returned from active service.  He reportedly sought treatment at a Brooklyn Outreach Center for Vietnam Veterans since 1982, but did not find it to be helpful.  In an August 1988 VA medical treatment record, the Veteran reported that he had been happy in his marriage, but he drove his wife away due to fighting and his bad temper.  In another August 1988 VA medical treatment record, he stated that he had a short fuse and he had anger outbursts.  In another August 1988 VA medical treatment record, the Veteran stated that his anger made him lose his wife, children, and job.  In 1996, the appellant explained that they could not get along due to the Veteran's abuse with drugs.  In addition, in her substantive appeal and during the hearing before the undersigned VLJ, she stated that there was physical and verbal abuse and fighting that precipitated the separation.  

In consideration of all of the evidence of record, the Board acknowledges notations which suggest that the appellant was involved in an extramarital affair that triggered the separation.  However, the Board finds the Veteran's statements in 1988 regarding the severity of his psychiatric symptoms, that he drove the appellant away due to fighting and his temper, and the appellant's own statements regarding the reasons for the separation, to be persuasive as to the cause for the separation.  The Board finds the evidence is at least in equipoise as to whether the separation was based on misconduct of the Veteran without fault of the appellant.  38 C.F.R. § 3.53(a).  As the evidence is in equipoise, any doubt is resolved in favor of the appellant, and the Board finds that the continuous cohabitation requirement has been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appellant is recognized as the Veteran's surviving spouse.   


ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purposes of receiving VA DIC benefits is granted.


REMAND

In the December 2010 rating decision, service connection for the cause of the Veteran's death was granted, and the issue of entitlement to accrued benefits was denied on the basis that the Veteran did not have a pending claim at the time of his death.  In the January 2011 administrative decision, the appellant was not recognized as the Veteran's surviving spouse and it was determined that she was not entitled to receive VA DIC benefits.  In a February 2011 statement, taken to be a notice of disagreement with the January 2011 decision, the appellant stated that she should be considered the Veteran's surviving spouse.  She also explained that she went with the Veteran to file a claim for exposure to Agent Orange in the 1970s.  Construed liberally, the Board considers this statement to be a notice of disagreement with the December 2010 rating decision wherein entitlement to accrued benefits was denied because there was no pending, unadjudicated claim at the time of the Veteran's death.  38 C.F.R. § 20.201; see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the appellant must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) with respect to the issue of entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure.  The appellant should be advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the appellant perfects the appeal as to this issue, all appropriate action must be completed.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


